Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 28, 2016

The Court of Appeals hereby passes the following order:

A16A1308. DAVIDA M. ROBERTS v. THE BANK OF NEW YORK MELLON
    f/k/a THE BANK OF NEW YORK.

       This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, Roberts appealed to the superior court, which granted summary
judgment to The Bank of New York Mellon f/k/a The Bank of New York. Roberts
then filed this direct appeal. We lack jurisdiction.
       “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” (Punctuation omitted.) Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d
333) (2003); see also OCGA § 5-6-35 (a) (1). Because Roberts did not follow the
proper procedure for requesting appellate review in this case, we lack jurisdiction
over this appeal.
       Moreover, even if Roberts had a right of direct appeal, this appeal is untimely.
Although a notice of appeal generally may be filed within 30 days of entry of the
order sought to be appealed, appeals from judgments in dispossessory actions must
be filed within 7 days of the date the judgment was entered. See OCGA § 44-7-56;
Radio Sandy Springs, Inc. v. Allen Road Joint Venture, 311 Ga. App. 334, 335-336
(715 SE2d 752) (2011). Roberts, however, filed his notice of appeal 14 days after the
superior court’s order was entered.
       For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             04/28/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.